DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1-12 and 21-24] are allowed.
          3. The following is an examiner’s statement of reasons for allowance: 
 Re Claims 1 none of the prior arts on the record teaches or reasonably suggests:
A method for image capture, the method comprising:  processing the underexposed image using a neural network alone to recover image details captured within the underexposed image; in conjunction with the other limitation of the claim.

Claims 2-12 and 21-24 are allowed due their direct or indirect dependency on claim 1.

Re Claims 13 none of the prior arts on the record teaches or reasonably suggests:
A method for image improvement, the method comprising: using a neural network trained on previous image data provided by the sensor type to alone reduce noise in and recover image details from the underexposed image and, thereby, produce an improved image of the scene derived from the underexposed image; in conjunction with the other limitation of the claim.

Claims 14-16 are allowed due their direct or indirect dependency on claim 13.


Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698